          Case 1:18-cv-01853-EGS Document 90 Filed 10/12/18 Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
GRACE, et al.,                                        )
                                                      )
                            Plaintiffs,               )
            v.                                        )
                                                      )
JEFFERSON BEAUREGARD SESSIONS III,                    )
Attorney General of the United States, et al.,        ) No. 1:18-cv-01853 (EGS)
                                                      )
                            Defendants.               )
                                                      )
                                                      )
                                                      )



    JOINT REQUEST FOR CLARIFICATION OF BRIEFING SCHEDULE AS TO
   EVIDENCE MOTIONS AND/OR JOINT MOTION TO MODIFY SCHEDULE ON
                        EVIDENCE MOTIONS

       The parties respectfully and jointly request clarification of the briefing schedule set by

this Court in its Minute Order dated October 2, 2018, and/or move the Court for a modification

of the briefing schedule such that the deadline for Plaintiffs to file a reply concerning their

motion to consider evidence outside the administrative record (Doc. No. 66) is October 24, 2018,

and the deadline for Defendants to file a reply concerning their motion to strike (Doc. No. 88) is

October 31, 2018.

       After Plaintiffs filed a motion to consider evidence outside the administrative record on

September 26, 2018, Defendants moved to hold the summary judgment briefing in abeyance or,

in the alternative, for a two-week extension to file their last summary judgment brief. Doc. No.

67; see also Doc. No. 68 (Plaintiffs’ response in opposition). On October 2, 2018, the Court

issued a Minute Order that moved the deadline for Defendants’ summary judgment brief to



                                                  1
          Case 1:18-cv-01853-EGS Document 90 Filed 10/12/18 Page 2 of 3



October 10, and moved the deadline for Plaintiffs’ reply on their cross motion for summary

judgment to October 24, 2018.

        On October 10, Defendants filed their reply in support of their summary judgment motion

and opposition to Plaintiffs’ cross motion for summary judgment (Doc. No. 85). That same date,

Defendants filed their opposition to Plaintiffs’ extra record evidence motion as well as a motion

to strike Plaintiffs’ evidence, with the identical brief in support of both. Docs. No. 87-88.

        Under Local Rule 7, a memorandum in opposition to a motion is due 14 days after the

service of the motion. Thus, Plaintiffs’ opposition to Defendants’ motion to strike is due on

October 24, the same date Plaintiffs’ reply on their cross motion for summary judgment is due.

However, under Local Rule 7, a reply on a motion is due within seven days after the service of

the opposition; thus, under that rule, Plaintiffs’ reply concerning their extra record evidence

motion would be due on October 17 – one week before their opposition to Defendants’ motion to

strike is due.

        Given that the issues in Defendants’ motion to strike are identical those in Plaintiffs’

extra record evidence motion, it would be most efficient for Plaintiffs to file a single brief

opposing Defendants’ motion to strike and as a reply in support of Plaintiffs’ extra record

evidence motion, on the same date that Plaintiffs’ summary judgment brief is due, October 24.

        Under the requested schedule, and pursuant to Local Rule 7, Defendants’ reply

concerning their motion to strike would be due on October 31, 2018.




                                                  2
         Case 1:18-cv-01853-EGS Document 90 Filed 10/12/18 Page 3 of 3



       Accordingly, the parties respectfully request that the Court issue an order clarifying or

modifying the briefing schedule for the parties’ respective evidence motions, such that:

           •   Plaintiffs’ reply brief concerning their extra record evidence motion is due on

               October 24, 2018, the same date that Plaintiffs’ opposition to Defendants’ motion

               to strike and Plaintiffs’ summary judgment brief is due; and

           •   Defendants’ reply brief concerning their motion to strike is due on October 31,

               2018.



Dated: October 12, 2018                             Respectfully submitted,


                                                    /s/ Jennifer Chang Newell
                                                    Jennifer Chang Newell
                                                    American Civil Liberties Union Foundation,
                                                    Immigrants’ Rights Project
                                                    39 Drumm Street
                                                    San Francisco, CA 94111
                                                    (415) 343-0774

                                                    Attorney for Plaintiffs


                                                    /s/ Erez Reuveni
                                                    Erez Reuveni
                                                    Assistant Director,
                                                    Office of Immigration Litigation
                                                    U.S. Department of Justice, Civil Division
                                                    450 5th Street NW
                                                    Washington, DC 20530
                                                    Tel. (202) 307-4293
                                                    Erez.R.Reuveni@usdoj.gov




                                                3
